internal_revenue_service number release date index number -------------------------------------------- ------------------------------------------------------------ --------------- --------------------------------------------- ------------------------------ -------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- --------- ----------------- ----------------------------------------------------- - telephone number --------------------- refer reply to cc psi b04 plr-117547-16 date october legend decedent spouse child child child date date date date date revocable_trust marital trust clut charity attorney county court state state statute state statute state statute a dear ---------------- ---------------------------- -------------------------------- --------------------------------- ---------------------------- ------------------------------------- ----------------------- ------------------- ---------------------- ---------------- --------------------- ---------------------------------------------------------------------------------------------- ------------- ---------------------------------------------------------------------- -------------------------------------------------------------- ----------------------------------------------------------- ------------------------- ------------------------------------------------------- ------------ ------------------------------------------------------ ------------------------------------------------------ -------------------------------------------------- ----------- plr-117547-16 this letter responds to your authorized representative’s letter dated date requesting an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to sever a_trust into an exempt trust and a non-exempt trust to make a reverse qualified_terminable_interest_property qtip_election under sec_2652 of the internal_revenue_code for the exempt trust and other related rulings the facts submitted and representations made are as follows decedent executed revocable_trust on date revocable_trust has been amended several times most recently on date revocable_trust became irrevocable upon decedent’s death on date article iv paragraph b of revocable_trust provides in relevant part that upon decedent’s death if decedent is survived by spouse a pecuniary amount is to be set_aside as a marital bequest marital trust the marital bequest is to be divided and allocated by the trustee as of the date of death of decedent and according to the fair_market_value of the assets constituting the marital bequest at the time or times of allocation into two separate trusts the marital election trust and the non-exempt marital trust the trustee is to allocate to the marital election trust a fraction of the marital bequest the numerator of which is equal to the amount of decedent’s generation-skipping_transfer gst_exemption available at decedent’s death and the denominator of which is equal to the value of the marital bequest the remaining balance of the marital bequest is to be allocated to the non-exempt marital trust article iv paragraph b further provides that all of the net_income of both the marital election trust and the non-exempt marital trust are to be paid to spouse at least quarter-annually the trustee may pay the principal of the trusts to spouse for her health welfare support and reasonable comfort provided that no payments shall be made from the marital election trust so long as any property remains in the non-exempt marital trust upon the death of spouse all remaining principal is to be added to a residuary_trust residuary_trust article v paragraph d provides in relevant part that upon the death of the last to die of decedent and spouse the residuary_trust is to be divided as follows i percent of the assets are to fund clut a charitable_lead_unitrust ii the remaining percent of the assets is to fund trusts for the benefit of decedent’s children child child and child article vii provides in relevant part that clut is to pay an annual unitrust_amount to charity for years the unitrust_amount is to be the percentage of the entire trust that will produce a remainder_interest to decedent’s grandchildren equal in value to the amount of gst_exemption available to decedent upon his death plr-117547-16 decedent died on date survived by spouse spouse in her capacity as personal representative of decedent’s estate hired attorney to prepare decedent's_estate tax_return and to provide advice regarding estate administration matters in preparing decedent’s form_706 united_states estate and generation-skipping_transfer_tax return attorney failed to divide marital trust into the marital election trust and the non-exempt marital trust as required under the terms of revocable_trust instead attorney treated the residuary of decedent’s gross_estate as net assets passing to surviving_spouse it was attorney’s intention to make a qtip_election with respect to all of the assets passing_to_spouse from marital trust and to allocate decedent’s unused gst_exemption of dollar_figurea to the assets passing_to_spouse in the marital election trust however in preparing the schedule r attorney incorrectly listed clut instead of the marital election trust and as a result failed to properly make a reverse_qtip_election for the marital election trust spouse died on date attorney’s failure to divide marital trust into the marital election trust and non-exempt marital trust and to make a reverse_qtip_election for the marital election trust was discovered shortly after spouse's death it is represented that decedent has sufficient gst_exemption available to allocate to the marital election trust the current trustees of marital trust petitioned county court to seek a court order with respect to certain ambiguities in the language of revocable_trust relating to the funding of clut on date county court ordered in relevant part that marital trust is to be divided into two trusts the marital election trust with assets having a fair_market_value of dollar_figurea decedent’s available gst_exemption and the non-exempt marital trust with the balance of marital trust assets clut is to be funded first from the assets of the marital election trust and then from the assets of the non-exempt marital trust so that the total assets in clut on the date of allocation are equal to one-half of the combined assets of the marital election trust and non-exempt marital trust just prior to the date of allocation the remaining portion of the non-exempt marital trust will fund the trusts for the benefit of decedent’s children county court further ordered that the representatives of spouse’s estate may allocate spouse’s available gst_exemption to clut the unitrust percentage being paid from clut will be calculated so that the federal estate_tax_value of the remainder will equal the sum of the amount of the gst_exemption from decedent plus the amount of the gst_exemption from spouse and clut will have an inclusion_ratio equal to zero for gst purposes additionally clut may be divided into two charitable lead unitrusts one with assets from the marital election trust and one with assets from the non-exempt marital trust if clut is divided into two charitable lead unitrusts then decedent’s gst_exemption will determine the unitrust_amount of the charitable_lead_unitrust that is funded from the marital election trust and spouse’s gst_exemption will determine the unitrust_amount of the charitable_lead_unitrust that is funded from the plr-117547-16 non-exempt marital trust county court’s order is contingent upon a favorable private_letter_ruling from the internal_revenue_service state statute provides that after notice to the qualified_trust beneficiaries and to the holders of powers of appointment a trustee may divide trust property into two or more separate portions or trusts and allocate property between them if the trusts have substantially identical terms and conditions or if the result does not impair rights of any beneficiary or adversely affect achievement of the purposes of the trust state statute provides that the court may modify the administrative or dispositive terms of a_trust or terminate the trust if because of circumstances not anticipated by the settlor modification or termination will further the settlor's stated purpose or if there is no stated purpose the settlor's probable intention state statute provides that to achieve the settlor's tax objectives the court may modify the terms of a_trust in a manner that is not contrary to the settlor's probable intention the court may provide that the modification has retroactive effect you have requested the following rulings an extension of time under sec_301_9100-1 and sec_301_9100-3 to sever marital trust into the marital election trust and the non-exempt marital trust pursuant to sec_26_2654-1 of the generation-skipping_transfer_tax regulations an extension of time under sec_301_9100-1 and sec_301_9100-3 to make a reverse_qtip_election under sec_2652 for the marital election trust the automatic allocation rules of sec_2632 will operate to cause the unused portion of decedent's gst_exemption to be allocated to the marital election trust upon division of clut into two charitable lead unitrusts the charitable interests of each charitable_lead_unitrust will qualify as a charitable lead_interest for purposes of sec_2055 upon division of clut into two charitable lead unitrusts the charitable_lead_unitrust funded from the marital election trust will be treated as if decedent is the transferor for gst tax purposes upon division of clut into two charitable lead unitrusts the charitable_lead_unitrust funded from the non-exempt marital trust will be treated as if spouse is the transferor for gst tax purposes plr-117547-16 the proposed modification of revocable_trust pursuant to the date county court order will not be treated as a gift under sec_2501 the proposed modification of revocable_trust pursuant to the date county court order will not cause recognition of gain_or_loss under sec_1001 law and analysis rulings sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2044 provides in part that the value of the gross_estate shall include the value of any property for which a deduction was allowed with respect to the transfer of such property to the decedent under sec_2056 in which the decedent had a qualifying_income_interest_for_life sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate shall except as limited by sec_2056 be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property which passes or has passed_from_the_decedent to the surviving_spouse but only to the extent that such interest is included in determining the value of the gross_estate sec_2056 provides that where on the lapse of time on the occurrence of an event or contingency or on the failure of an event or contingency to occur an interest passing to the surviving_spouse will terminate or fail no deduction shall be allowed under this section with respect to such interest -- a if an interest in such property passes or has passed for less than an adequate_and_full_consideration in money_or_money's_worth from the decedent to any person other than such surviving_spouse or the estate of such spouse and b if by reason of such passing such person or his heirs or assigns may possess or enjoy any part of such property after such termination or failure of the interest so passing to the surviving_spouse and no deduction shall be allowed with respect to such interest even if such deduction is not disallowed under subparagraphs a and b -- c if such interest is to be acquired for the surviving_spouse pursuant to directions of the decedent by his executor or by the trustee of a_trust sec_2056 provides that in the case of qualified_terminable_interest_property for purposes of sec_2056 such property shall be treated as passing to the surviving_spouse and for purposes of sec_2056 no part of such property shall be treated as passing to any person other than the surviving_spouse plr-117547-16 sec_2056 defines the term qualified_terminable_interest_property as property i which passes from the decedent ii in which the surviving_spouse has a qualifying_income_interest_for_life and iii to which an election under sec_2056 applies sec_2056 provides that the surviving_spouse has a qualifying_income_interest_for_life if i the surviving_spouse is entitled to all the income from the property payable annually or at more frequent intervals or has a usufruct interest for life in the property and ii no person has a power to appoint any part of the property to any person other than the surviving_spouse sec_2056 provides that an election under sec_2056 with respect to any property shall be made by the executor on the return of tax imposed by sec_2001 such an election once made shall be irrevocable sec_20_2056_b_-7 of the estate_tax regulations provides that in general the election referred to in sec_2056 and v is made on the return of tax imposed by sec_2001 or sec_2101 for purposes of this paragraph the term return of tax imposed by sec_2001 means the last estate_tax_return filed by the executor on or before the due_date of the return including extensions or if a timely return is not filed the first estate_tax_return filed by the executor after the due_date sec_2601 imposes a tax on every generation-skipping_transfer sec_2611 provides that the term generation-skipping_transfer means a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the gst tax is determined by multiplying the taxable_amount by the applicable_rate sec_2641 provides that the term applicable_rate means with respect to any gst transfer the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer sec_2631 as in effect on decedent’s date of death provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure that may be allocated by the individual or his executor to any property with respect to which the individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual's estate determined with regard to extensions regardless of whether such a return is required to be filed sec_2632 former sec_2632 at the time of decedent’s death provides that in general any portion of an individual's gst_exemption which has not plr-117547-16 been allocated within the time prescribed by sec_2632 shall be deemed to be allocated as follows a first to property which is the subject of a direct_skip occurring at such individual's death and b second to trusts with respect to which such individual is the transferor and from which a taxable_distribution or a taxable_termination might occur at or after such individual's death sec_26_2632-1 provides that a decedent's unused gst_exemption is automatically allocated on the due_date for filing the form_706 or form 706na to the extent not otherwise allocated by the decedent's executor on or before that date unused gst_exemption is allocated pro_rata subject_to the rules of sec_26_2642-2 on the basis of the value of the property as finally determined for purposes of chapter chapter value first to direct skips treated as occurring at the transferor's death the balance if any of unused gst_exemption is allocated pro_rata subject_to the rules of sec_26_2642-2 on the basis of the chapter value of the nonexempt_portion of the trust property to trusts with respect to which a taxable_termination may occur or from which a taxable_distribution may be made no automatic allocation of gst_exemption is made to a_trust that will have a new transferor with respect to the entire trust prior to the occurrence of any gst with respect to the trust the automatic allocation is irrevocable sec_2642 provides that generally the inclusion_ratio with respect to any property transferred in a gst is the excess of one over the applicable_fraction determined for the trust sec_2642 provides that in general the applicable_fraction is a fraction the numerator of which is the amount of the gst_exemption allocated to the trust and the denominator of which is the value of the property transferred to the trust reduced by the sum of any federal estate_tax or state death_tax actually recovered from the trust attributable to such property and any charitable deduction allowed under sec_2055 or sec_2522 with respect to such property sec_2652 provides that for purposes of chapter the term transferor means a in the case of any property subject_to the tax imposed by chapter the decedent and b in the case of any property subject_to the tax imposed by chapter the donor an individual shall be treated as transferring any property with respect to which such individual is the transferor sec_2652 provides in pertinent part that in the case of any trust with respect to which a deduction is allowed to the decedent under sec_2056 the estate of the decedent may elect to treat all of the property in such trust for gst tax purposes as if the election to be treated as qualified_terminable_interest_property had not been made reverse_qtip_election sec_26_2652-2 provides in part that a reverse_qtip_election is not effective unless it is made with respect to all of the property in the trust to which the qtip_election applies sec_26_2652-2 provides that an election under sec_2652 is made on the return on which the qtip_election is made plr-117547-16 sec_26_2654-1 provides in part that the severance of a_trust that is included in the transferor's gross_estate or created under the transferor's will into two or more trusts is recognized for purposes of chapter if the trust is severed pursuant to a direction in the governing instrument providing that the trust is to be divided upon the death of the transferor and the terms of the new trusts provide in the aggregate for the same succession of interests and beneficiaries as are provided in the original instrument and the severance occurs prior to the date prescribed for filing the federal estate_tax_return including extensions actually granted for the estate of the transferor and the new trusts are severed on a fractional basis sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election under the terms of revocable_trust clut was to be formed and funded after the death of the last to die of decedent and spouse however on decedent’s form_706 attorney allocated decedent’s available gst_exemption to clut a_trust that would not be created until after spouse’s death decedent could not allocate his gst_exemption to a_trust that did not exist therefore decedent’s gst_exemption is still available based on the facts submitted and representations made we conclude that the requirements of sec_301_9100-3 are satisfied therefore decedent's_estate is granted an extension of time of days from the date of this letter to sever marital trust into the marital election trust and the non-exempt marital trust and to make a reverse_qtip_election with respect to the marital election trust further we rule that the automatic allocation rules of sec_2632 apply to automatically allocate decedent's unused gst plr-117547-16 exemption to the marital election trust the reverse_qtip_election should be made on a supplemental form_706 for decedent the form_706 should be filed with the cincinnati service_center at the following address internal_revenue_service center cincinnati oh a copy of this letter should be attached to the supplemental form_706 a copy is enclosed for this purpose ruling sec_2055 provides that for purposes of the federal estate_tax the value of the taxable_estate shall be determined by deducting from the value of the gross_estate the amount of all bequests legacies devises or transfers to or for_the_use_of any corporation organized and operated exclusively for religious charitable scientific literary or educational_purposes no part of the net_earnings of which inures to the benefit of any private stockholder or individual under sec_20_2055-2 the amount passing to charity must be ascertainable and determinable as of the date of death similarly under sec_20_2055-2 if the trustee is empowered to divert the property or fund in whole or in part to a noncharitable purpose the deduction is limited to that portion if any of the property which is exempt from an exercise of the power under sec_2055 the estate_tax charitable deduction is not allowable where an interest in property other than an interest described in sec_170 passes or has passed_from_the_decedent to a person or for a use described in sec_2055 and an interest other than an interest which is extinguished upon the decedent's death in the same property passes or has passed for less than an adequate_and_full_consideration in money_or_money's_worth from the decedent to a person or for a use not described in sec_2055 unless- a in the case of a remainder_interest such interest is in a_trust which is a charitable_remainder_annuity_trust or a charitable_remainder_unitrust described in sec_664 or a pooled_income_fund described in sec_642 or b in the case of any other interest such interest is in the form of a guaranteed annuity or is a fixed percentage distributed yearly of the fair_market_value of the property to be determined yearly under sec_20_2055-2 in the case of decedents dying after date where an interest in property passes from the decedent for charitable purposes and an interest in the same property passes from the decedent for private purposes no deduction is allowed under sec_2055 for the value of the interest passing for charitable purposes unless the interest is a deductible_interest plr-117547-16 under sec_20_2055-2 the term deductible_interest includes a unitrust_interest a unitrust_interest is a right to receive payment not less often than annually of a fixed percentage of the net fair_market_value determined annually of the property which funds the unitrust_interest the unitrust_interest may be paid for a specified term or for the life or lives of named individuals each of whom must be living at the creation of the trust under sec_20_2055-2 a charitable interest is a unitrust_interest only if it is a unitrust_interest in every respect under sec_20_2055-2 where a unitrust_interest is in trust the instrument may provide that income of the trust in excess of the amount required to pay the unitrust_interest shall be paid to or for_the_use_of a charity nevertheless the amount of the deduction under sec_2055 is limited to the fair_market_value of the unitrust_interest under sec_20_2055-2 the present_value of a unitrust_interest is determined by subtracting the present_value of all interests in the transferred property other than the unitrust_interest from the fair_market_value of the transferred property in this case under the law of state clut may be divided into two charitable lead unitrusts under the law of state a court may modify the administrative or dispositive terms of a_trust because of circumstances not anticipated by the settlor in addition the proposed modification will further decedent’s intent to maximize the utility of the gst_exemption amount when determining the unitrust_amount of clut under the modification decedent’s gst_exemption will determine the unitrust_amount of the charitable_lead_unitrust that is funded from the marital election trust and spouse’s gst_exemption will determine the unitrust_amount of the charitable_lead_unitrust that is funded from the non-exempt marital trust each charitable_lead_unitrust will be required to pay a fixed percentage of the assets of such trust determined annually the unitrust_interest will be paid at least annually for a term of years accordingly based on the facts submitted and representations made we conclude that after the division of clut into two charitable lead unitrusts the charitable interests of each charitable_lead_unitrust will qualify as a charitable lead_interest rulings it was attorney’s intention to make a qtip_election with respect to all of the assets passing_to_spouse from marital trust and to allocate decedent’s unused gst_exemption dollar_figurea to the assets passing_to_spouse in the marital election trust accordingly under sec_2044 the assets of marital trust are included in the gross_estate of spouse with the granting of relief under sec_301_9100-3 under this ruling_request marital trust is divided into marital election trust and non-exempt marital trust both of these trusts will be included in spouse’s gross_estate under sec_2044 for estate_tax purposes plr-117547-16 spouse will also be treated as the transferor under sec_2652 of the non-exempt marital trust for gst tax purposes some of the assets of the non-exempt marital trust will fund a charitable_lead_unitrust and the remaining assets will fund trusts for the benefit of decedent’s children accordingly based on the facts submitted and representations made we conclude that spouse will be treated as the transferor for the charitable_lead_unitrust and the trusts for the benefit of decedent’s children for gst tax purposes decedent will be the transferor of the marital election trust for gst tax purposes in accordance with the proposed modification of the trust the marital election trust will fund a charitable_lead_unitrust accordingly based on the facts submitted and representations made we conclude that decedent will be treated as the transferor of this charitable_lead_unitrust for gst tax purposes ruling sec_2501 imposes a tax for each calendar_year on the transfer of property by gift during the calendar_year by any individual sec_2511 provides that the gift_tax applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2512 provides that if the gift is made in property the value thereof at the date of the gift is considered the amount_of_the_gift sec_2512 provides that where property is transferred for less than adequate_and_full_consideration in money_or_money's_worth then the amount by which the value of the property exceeded the value of the consideration is deemed to be a gift and is included in computing the amount of gifts made during the calendar_year in this case the beneficiaries of revocable_trust will have the same interests after the proposed modification that they had prior to the modification because the beneficial interests of the beneficiaries are substantially the same no transfer of property will be deemed to occur as a result of the modification accordingly based on the facts submitted and the representations made we conclude that the proposed modification of revocable_trust pursuant to the date county court order will not be treated as a gift under sec_2501 ruling sec_61 and provides that gross_income includes gains derived from dealings in property and income from an interest in an estate_or_trust plr-117547-16 sec_1001 provides that the gain from the sale_or_other_disposition of property shall be the excess of the amount_realized over the adjusted_basis provided in sec_1011 for determining gain and the loss shall be the excess of the adjusted_basis provided in sec_1011 for determining loss over the amount_realized sec_1001 provides that the amount_realized from the sale_or_other_disposition of property shall be the sum of any money received plus the fair_market_value of the property other than money received under sec_1001 the entire amount of gain_or_loss on the sale_or_exchange of property shall be recognized except as otherwise provided sec_1_1001-1 of the income_tax regulations provides that except as otherwise provided in subtitle a of the code the gain_or_loss realized from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or as loss sustained an exchange of property results in the realization of gain_or_loss under sec_1001 if the properties exchanged are materially different 499_us_554 a material difference exists when the exchanged properties embody legal entitlements different in_kind or extent or if they confer different rights and powers id pincite revrul_69_486 1969_2_cb_159 involved two beneficiaries of a_trust who by mutual agreement requested that the trustee distribute all of the trust corpus consisting of notes to one of the beneficiaries and all of the trust corpus consisting of common_stock to the other beneficiary the trust instrument as well as local law was silent regarding whether the trustee had the authority to make such a non-pro rata distribution_of_property in_kind because the trustee was not specifically authorized to make an allocation of specific property in_kind the beneficiaries were treated as having an absolute right to a ratable in-kind distribution revrul_69_486 treated the beneficiaries as receiving the notes and common_stock pro_rata followed by an exchange between the beneficiaries giving all of the common_stock to one and all of the notes to the other because in substance an exchange between the beneficiaries was deemed to occur revrul_69_486 held that the beneficiaries recognized gain under sec_1001 and sec_1002 the present case is distinguishable from revrul_69_486 because the trust instrument allows for non-pro rata distributions furthermore the division of marital trust into the marital election trust and the non-exempt marital trust serves primarily to effect the terms of the trust agreement and does not change the interests of the remainder beneficiaries the beneficiaries of revocable_trust will have the same interests after the proposed modification that they had prior to the modification because the beneficial interests of the beneficiaries are substantially the same no transfer of property will be deemed to occur as a result of the modification accordingly plr-117547-16 based on the facts submitted and representations made we conclude that the proposed modification of revocable_trust pursuant to the date county court order will not constitute a taxable disposition of trust assets for federal_income_tax purposes and the trusts and beneficiaries will not realize gain under sec_1001 as a result of the division in accordance with the power_of_attorney on file with this office we have sent a copy of this letter to your authorized representatives except as expressly provided herein we neither express nor imply any opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely associate chief_counsel passthroughs and special industries leslie h finlow by leslie h finlow senior technician reviewer branch office of the associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter
